Citation Nr: 0102842	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-37 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
July 1984 reduction in the rating for the veteran's for 
anxiety disorder with features of depression from 70 percent 
to 30 percent disabling.  

2.  Entitlement to an increased rating for anxiety disorder 
with features of depression currently rated as 50 percent 
disabling.

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C. 1151 for residuals of a cerebral vascular 
accident as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
February 1945.

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied a claim of CUE in a July 1984 
reduction in the rating for the veteran's anxiety disorder 
from 70 percent to 10 percent (later corrected to reflect a 
reduction from 70 to 30 percent), and denied entitlement to 
an increased rating for the veteran's anxiety disorder; and 
from an October 1995 decision which denied entitlement to 
benefits under 38 U.S.C.A. § 1151 for residuals of a cerebral 
vascular accident.  


FINDINGS OF FACT

1.  In July 1984, the RO reduced the rating for the veteran's 
service anxiety disorder with depression from 70 percent to 
10 percent; in October 1984, that decision was corrected to 
reflect a reduction from 70 to 30 percent.  

2.  The July 1984 rating decision (and the October 1984 
rating decision that corrected it) was subsumed by a February 
1985 Board decision that upheld the reduction.

3.  The veteran's anxiety disorder with features of 
depression is manifested by anxiety and depression, 
effectively masked by symptoms associated with dementia.

4.  The evidence does not show that the veteran suffered 
additional disability as a result of VA hospitalization, 
medical or surgical treatment.


CONCLUSIONS OF LAW

1.  The veteran's claim that a July 1984 rating decision was 
clearly and unmistakably erroneous in reducing the rating for 
the veteran's anxiety disorder with depression from 70 
percent to 30 percent lacks legal merit under the law.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.105(a), 20.1104 (2000).

2.  The criteria for a rating in excess of 50 percent for 
anxiety disorder with features of depression are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §  4.132, 
Diagnostic Code 9400 (1996); 38 C.F.R. §  4.130, Diagnostic 
Code 9400 (2000).

3.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability based on treatment at a VA 
facility in July and August 1992 is not established.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reveal that the veteran was 
hospitalized in February 1945 complaining of vomiting and 
tremulousness.  It was reported that in civilian life he had 
anxiety symptoms, tremors and gastric symptoms and was 
treated with Nervine.  In service he was tense, but was able 
to do his work until 11 months earlier when he began to vomit 
practically every morning.  Examination revealed that he was 
very tense and generally tremulous.  The diagnosis was 
psychoneurosis, anxiety manifested by tension, tremors, 
anorexia, vomiting, weight loss, and headaches.  The veteran 
was ultimately discharged from service pursuant to the 
recommendation of a Medical Board.  

In a rating action in March 1945, the RO granted service 
connection for psychoneurosis, anxiety state, and assigned 10 
percent rating.

On VA examination in November 1949 it was reported that 
psychiatric examination was entirely negative except for a 
mild tremor of the hands and a tremor of the tongue.  The 
diagnosis was anxiety reaction, mild at most.

In a rating action in December 1949, the rating for the 
veteran's psychoneurosis, anxiety state was reduced to zero 
percent.

On VA examination in February 1961, it was reported that the 
veteran was alert, attentive, spontaneous, rational, normally 
conversational and manifested no abnormal thought trends.  He 
was not tense or emotional and showed no mood defect.  He had 
a mild tremor of the fingers.  The diagnosis was anxiety 
reaction, mild.

In a rating action in February 1961, the rating for the 
veteran's psychoneurosis, anxiety state was continued at zero 
percent.  That Board upheld that rating in a decision dated 
in May 1961.  The Board again upheld a zero percent rating in 
a decision dated in September 1961.

The veteran was hospitalized at a VA facility in November and 
December 1961 complaining of mild nervousness, anxiety, 
shaking spells and high blood pressure.  He reported that he 
had diminished appetite and poor sleeping habits.  He stated 
that he had become very irritable and fearful at times and 
tended to avoid people.  Mental status examination revealed 
that he was pleasant, cooperative and in good contact.  
Insight was adequate, he did not seem too depressed and he 
was well oriented in all spheres.  He was a trifle anxious 
and tense.  Diagnoses included anxiety reaction, chronic, 
mild, manifested by tremulousness, tendency to withdraw from 
society, a feeling of fear and feeling of inward nervousness.

On VA examination in August 1962, the veteran complained of 
nervousness, headaches, shifting aches and pains, upset 
stomach, weakness and "just feels bad."  Examination 
revealed that he was alert, attentive, free talking and 
manifested no abnormal thought trends.  He was not markedly 
anxious or apprehensive.  He had a tremor of the hands and 
slight unsteadiness of the head.  The diagnosis was anxiety 
reaction, moderately severe.

In October 1962, the RO assigned a 30 percent rating for the 
veteran's anxiety reaction.

The veteran was hospitalized at a VA facility from November 
1964 to January 1965.  He complained of low back pain, sore 
stomach with excess gas, black-out spells, dizzy spells, 
headaches, pain in the knees, nervousness, frequent crying 
spells, insomnia, multiple worry, weight loss, anorexia, 
epistaxis, dyspnea on exertion, orthopnea, paroxysmal 
nocturnal dyspnea and palpitations.  Examination revealed 
that he was tense, depressed and cried easily.  Diagnoses 
included depressive reaction.

On VA examination in October 1965, the veteran was described 
as alert, in good contact and relevant.  Insight was good.  
He indicated that he worried too much and became restless, 
irritable and slept poorly.  Judgment was not defective.  
Memory was good and he was properly oriented.  At times he 
appeared tense and tearful and showed signs of simple 
depression.  The diagnosis was anxiety reaction.

Following a period of hospitalization at a VA facility from 
November 1965 to July 1966 the veteran's diagnoses included 
anxiety reaction, chronic, manifested by strong feelings of 
insecurity, poorly controlled guilt and hostility with 
depressive features in a passive-aggressive personality.

The veteran was hospitalized at a VA facility from April to 
July 1967 complaining of not being able to work because of 
nervousness.  Examination revealed that he was oriented and 
cooperative.  He was firmly fixed in his belief that he was 
severely disabled.  When confronted with this he became 
openly tearful.  He was treated with industrial therapy and 
medication with little progress.  The diagnosis was anxiety 
reaction, chronic.

In a rating action in September 1967, the RO assigned a 50 
percent rating for the veteran's anxiety reaction.

The veteran was hospitalized at a VA facility from November 
1968 to May 1969.  He reported that he had been shaky and 
depressed and unable to hold a job.  He showed improvement in 
group therapy and was granted a trial visit to return to his 
job as a maintenance man for a church.  It was reported that 
he was unable to function on a reduced workload.  Diagnoses 
included anxiety state with depression.  Prognosis was 
considered poor.

From April to June 1970, the veteran was hospitalized at a VA 
facility after complaining of nervousness and headaches.  
Diagnoses included psychoneurosis, chronic, anxiety type.

On VA examination in May 1971, the veteran complained of 
nervousness, headache, backache and some difficulty sleeping.  
Examination revealed that his mood and affect showed mild to 
moderate depression.  The diagnosis was anxiety reaction, 
mild to moderate.

A 50 percent disability for the veteran's anxiety reaction 
was continued and that rating was upheld by the Board in a 
decision in November 1971.

On VA examination in August 1972 it was reported that the 
veteran had limited insight and immature judgment.  He was 
properly oriented.  He was pleasant.  He appeared concerned 
at times and dejected at others.  He was tearful, but easily 
poised when distracted from personal matters.  His mood 
tended to apathy and his affect was flat.  The diagnosis was 
anxiety neurosis.

The veteran was hospitalized at a VA facility from November 
1971 to April 1972 with a diagnosis of with a diagnosis of 
anxiety reaction.  A the time of his discharge form the 
hospital it was reported that he felt that he could go back 
to work.  He was again hospitalized from December 1972 to May 
1973.  He reported that he had not worked since his previous 
hospitalization.  The psychiatric diagnosis was 
hypochondriacal neurosis with depression.  In a rating action 
in October 1973 a 70 percent schedular rating was assigned 
for hypochondriacal neurosis with depression and the veteran 
was found to be entitled to a total disability rating based 
on individual unemployability.

On VA examination in April 1974 the veteran was alert, 
rational and in good contact.  He was not overtly tense, 
anxious or apprehensive.  He did not appear depressed.  The 
examiner indicated that the veteran did not have 
hypochondriasis.  The diagnosis was anxiety neurosis.

The veteran was hospitalized at a VA facility from February 
to April 1975.  The pertinent diagnosis at that time was 
depressive neurosis.  The physician noted in the report that 
the veteran could be considered competent for VA purposes, 
but that with his physical and emotional problems, he could 
not assume responsibility at that time.

On VA examination in July 1977, the veteran was alert and 
oriented to three dimensions.  Memory and cognitive functions 
were intact.  Affect was quite labile.  He frequently got up 
from the chair and began weeping uncontrollably.  Mood was a 
mixture of depression and anxiety.  He lacked insight and his 
judgment was fair.  The diagnosis was hypochondriacal 
neurosis with significant findings of anxiety and depression 
and many somatic symptoms referred to his back and stomach.  
His industrial capacity was considered to be severely 
impaired.

In a rating action in May 1978, the RO found that the 
veteran's psychiatric disorder was permanent, and continued 
the 70 percent rating with total disability rating based on 
individual unemployability.

In March 1983, the VA received information indicating that 
the veteran was conducting an electrical business.  A letter 
was sent to the veteran requesting information about whether 
he was employed and the nature of his employment.

On VA examination in April 1983, the veteran reported that he 
had not worked for 12 years.  He wore a corset and complained 
of pain in his back, legs, arms, chest and stomach.  He 
complained of frequent headaches.  Examination revealed that 
he appeared healthy and in no acute physical distress.  He 
seemed to be in some mild discomfort.  He was pleasant and 
cooperative.  He was mildly anxious.  His speech was 
spontaneous and his answers to questions were relevant and 
coherent.  Mood and affect showed some depression. He seemed 
to be preoccupied with his physical health.  He was alert and 
oriented as to time place and person.  Memory was good.  
Insight was somewhat superficial.  Judgment was fairly good.  
The diagnosis was somatization disorder.

In a rating action in June 1983, the RO terminated the 
veteran's total disability rating based on individual 
unemployability, on the basis that improvement in his 
service-connected disability was shown, but continued his 70 
percent rating pending another examination in one year.

In June 1983, the VA received an anonymous statement that 
indicated that the veteran was running a successful business 
and had done remodeling and electrical wiring.

During a hearing at the RO in February 1984, both the veteran 
and his wife denied that he was working.

In May 1984, a VA Field Examiner interviewed several people 
who knew the veteran.  Two people stated that the veteran had 
done work for them in 1982 and 1983.  Another person reported 
having heard from others that the veteran had been working, 
but denied any personal knowledge of his activities.  The 
veteran was interviewed and denied that he had worked in the 
last 15 to 20 years.  He indicated that it was his son who 
did the work described by other witnesses.

On VA examination in June 1984, the veteran complained of a 
tremor, tingling on the left side of his chest and left arm, 
headaches, upset stomach, back pain, sadness and crying 
spells.  Examination revealed that he was in no acute 
physical distress.  He was reasonably pleasant and 
cooperative during portions of the examination.  He showed 
moderate anxiety.  His speech was spontaneous.  At times he 
answered questions relevantly and coherently, at other times 
he was somewhat vague.  Mood and affect showed some 
depression.  He was preoccupied regarding his physical 
symptomatology.  He was alert and oriented as to time, place 
and person.  Memory was good.  Insight was superficial.  
Judgment was fairly good.  Diagnoses were conversion disorder 
and histrionic personality disorder.

In a rating action in July 1984, the RO determined that the 
veteran's service-connected psychiatric disorder was not 
productive of more than moderate social and industrial 
inadaptability, and reduced his rating from 70 to 10 percent, 
effective from October 1, 1984.  In an October 1984 rating 
decision, the July 1984 decision was corrected to reflect a 
reduction from 70 to 30 percent disabling.  In doing so, the 
RO noted that the veteran's service-connected disability had 
been rated as at least 30 percent disabling or more since 
July 1962.

The veteran was hospitalized at a private facility in August 
and September 1984.  He then complained of considerable 
depression and anxiety, difficulty sleeping, an explosive 
temper, irritability, crying spells, diminished appetite, 
loss of libido, lack of energy, occasionally hearing voices 
and paranoid ideation.  Examination revealed that the veteran 
was poorly dressed and groomed.  Eye contact was poor.  He 
was not socially responsive, especially when his wife was 
around.  He exhibited a great deal of psychomotor 
retardation.  Thought processes were poorly organized and 
somewhat fragmented and definitely unproductive.  There was 
evidence of auditory hallucinations.  Mood was depressed and 
affect was labile.  He had frequent crying spells.  He was 
oriented and memory was intact.  attention, concentration 
span, reasoning and judgment were extremely impaired.  
Insight was nil.  Psychological evaluation resulted in an 
assessment of dependent personality disorder with symptoms of 
reactive depression and hypochondriasis.  At the time of his 
discharge from the hospital his mood and affect were reported 
to be greatly improved.  The author of the discharge summary 
indicated that in his opinion the veteran was demonstrably 
unable to obtain or retain employment because of his 
psychiatric pathology.  Diagnoses included major depression, 
hypochondriasis and dependent personality.

In a decision dated in February 1985, the Board concluded 
that the veteran was not unemployable as the result of 
service-connected disability, that an evaluation in excess of 
70 percent for hypochondriacal neurosis with depression was 
not warranted for the period from April 1983 to October 1984, 
and that an evaluation in excess of 30 percent for 
hypochondriacal neurosis with depression was not warranted 
for the period from October 1984 and thereafter.

Additional medical evidence from private physicians, a VA 
hospital report and a VA examination report received in 1985 
and 1986 showed that the veteran continued to have mild to 
moderate anxiety and depression.  In a decision dated in 
March 1988 the Board again concluded that the criteria for a 
rating in excess of 30 percent for hypochondriacal neurosis 
with depression had not been met.

The veteran was hospitalized at a VA facility in February and 
March 1988.  In addition to anxiety and depression, some 
decrease in recent and remote memory was noted.  A diagnosis 
of mild dementia was assigned.

In a statement received by the VA in September 1989 the 
veteran asked for an increased rating for his service 
connected neurosis.  In support of his claim he submitted 
medical evidence including statements dated in September 1987 
and March 1989 from a private physician indicating that the 
veteran's condition was poorly stabilized and that 
psychiatric hospitalization was indicated.  

In a rating action in March 1990, the RO continued the 30 
percent rating for the veteran's service connected 
psychiatric disorder.  The veteran appealed that 
determination.

The veteran was hospitalized at a VA facility in May 1990.  
He then complained of increasing emotional instability and 
violent outbursts.  Examination revealed that his mood and 
affect were depressed.  He was alert and oriented.  Judgment 
and insight were poor.  Thought processes were clear, logical 
and goal-directed.  He reported some audiovisual 
hallucinations.  The veteran reported that he was a combat 
trainer during service and was caught in an explosion that 
killed several people and he was in a coma for some time.  
Diagnoses included post-traumatic stress disorder (PTSD) with 
decompensation due to increased stress and organic brain 
syndrome with dementia (mild) due to closed head injury.

On VA examination in September 1990, the examiner noted that 
the veteran's claims folder and medical records were not 
available for review.  The veteran complained of difficulty 
sleeping at night, hearing voices of men he trained in WWII 
calling his name, depression and being short tempered and 
irritable.  Examination revealed that he was alert and 
cooperative.  There was a variable tremor of his left hand.  
He was tense and restless.  His prevailing mood was 
depression.  There was no evidence of hallucinations or 
delusions.  He did not know the date, day of the week or 
year.  He could not perform serial 7's or spell words of 
three letters.  Diagnoses were major depression, recurrent, 
with mood congruent psychotic features, in poor remission; 
dementia, moderate severity; and anxiety disorder, not 
otherwise specified, with features of PTSD, chronic.

On VA examination in April 1991, the examiner reported that 
the veteran's claims folder was available and medical records 
were reviewed.  It was noted that there was no documentation 
of a head injury.  The veteran complained of depression, 
crying spells and hopelessness.  Examination revealed that he 
was alert and cooperative.  His facial expression was 
worried.  His prevailing mood was anxious and moderately 
depressed.  He displayed some anger.  Speech was normal in 
rate and amount.  Content was relevant and goal-directed.  
There was no evidence of hallucinations or delusions.  There 
was impairment of memory and cognitive function.  Diagnoses 
included anxiety disorder, not otherwise specified, with 
features of depression, chronic and dementia, moderate 
severity, with organic hallucinosis.  The examiner opined 
that the dementia from which the veteran was suffering 
appeared to have developed gradually and was probably 
secondary to long standing hypertensive vascular disease.  

In a rating action in May 1991, the RO increased the rating 
for anxiety disorder with features of depression from 30 to 
50 percent, effective as of the date of the April 1991 VA 
examination.  The RO also denied service connection for PTSD.

VA outpatient clinic records dated from February 1990 to 
November 1991 reveal essentially the same complaints and 
findings as shown on the April 1991 VA examination report.

In a statement received by the VA in August 1992, the veteran 
asked for an increased rating for his service connected 
neurosis.  He stated that he had been hospitalized at a VA 
facility in July 1992.

The veteran was hospitalized at a VA facility in July and 
August 1992.  He was initially treated for genitourinary 
complaints.  He had a bilateral orchiectomy.  He had a normal 
neurological examination post operatively.  A few days later 
he developed left-sided weakness.  A CT scan of the head 
reportedly showed evidence of a recent right 
posterior/frontal/subcortical infarction.  The cause of the 
infarction was thought to be a hypotensive episode sometime 
after surgery.  Neurological examination showed a left facial 
drop with left upper extremity strength of 3/5 with the 
exception of the deltoid that was 2+/5.  The left lower 
extremity showed 1/5 hip flexors, 4/5 quadriceps, 4-/5 
hamstrings, 4/5 dorsiflexors and 3/5 plantar flexors.  The 
veteran's cognitive status was fairly good.  He was treated 
with physical therapy and regained the ability to engage in 
activities of daily living.

In a statement dated in July 1994, the veteran claimed that 
there was clear and unmistakable error (CUE) in the VA 
decisions that reduced his disability rating from 100 
percent.  He asserted that his rating had been reduced in 
based on a single VA examination in violation of 38 C.F.R. 
§§ 3.343(a) and 3.344(a).  In a statement dated in December 
1994 the veteran asserted that the VA medical staff was 
negligent in failing to properly monitor his blood pressure 
resulting in his suffering a stroke.

In April 1995, the RO denied the claim of CUE in a July 1984 
reduction in the rating for the veteran's anxiety disorder 
from 70 percent to 10 percent (later corrected to reflect a 
reduction from 70 to 30 percent), and denied entitlement to 
an increased rating for the veteran's anxiety disorder.  In 
an October 1995 decision, the RO denied entitlement to 
benefits under 38 U.S.C.A. § 1151 for residuals of a cerebral 
vascular accident.  It is from these decisions that the 
current appeal ensued.

The veteran was hospitalized at a VA facility in December 
1997 and January 1998.  It was reported that he had 
experienced increased mood changes, increased irritability 
and increased agitation over the previous few months.  He 
reported decreased concentration, interest, energy and 
memory.  Examination revealed that he was alert, cooperative 
and polite.  He made good eye contact.  Speech was 
occasionally slurred and slowed.  It was spontaneous and 
volume was normal.  Mood was euthymic with no evidence of 
anxiety.  Affect was normal.  He was alert and oriented in 
three spheres.  Memory was intact and concentration was good.  
He was coherent, logical and goal-directed.  There were no 
loose associations or flights of ideas.  Judgment was fair.  
Insight was fair to poor.  At admission to the hospital the 
rating on the Global Assessment of Functioning (GAF) Scale 
was 35.  The veteran reportedly improved during his hospital 
stay.  The diagnosis at the time of his discharge from the 
hospital was general anxiety disorder.

On VA examination in February 1998 the examiner indicated 
that information was obtained form the veteran, who was not a 
reliable informant, his daughter and the veteran's extensive 
claims file.  The veteran complained of inability to sleep, 
problems thinking and financial problems.  He stated that he 
was nervous, had problems with memory and got lost if he went 
out by himself.  The daughter reported that the veteran 
became agitated very easily.  The veteran indicated that he 
was not married, but the daughter reported that his wife was 
alive and well and lived with him.  She related that at home 
the veteran did not offer much in the way of spontaneous 
speech.  When others were talking he tried to join in, but 
could not quite catch on to the conversation.  He had 
reported talking with relatives that his children knew to be 
long dead.  The examiner reported that the veteran needed 
assistance with activities of daily living such as writing 
checks, answering the phone, bathing, cleaning, cooking and 
shopping.  

Examination revealed that the veteran had some facial 
asymmetry and walked with a walker.  He was cooperative with 
the interview.  Motor activity was decreased.  Speech was 
fluent with normal rate and rhythm.  Mood was euthymic.  
Intermittently he would feel compelled to get up and try to 
leave the room.  Affect was somewhat flattened, but 
appropriate.  No lability was noted.  Thought process was 
coherent.  There were no preoccupations, obsessions or 
delusions.  He admitted hearing voices of those who got hurt 
about once a week.  He was awake and alert, but oriented only 
to person.  He was able to repeat three words immediately, 
but only one after five minutes.  He could not subtract 
serial 7's or serial 3's.  He could not spell "world."  He 
could repeat four digits forwards, but did not understand the 
concept of repeating the digits backwards.  He was able to 
name a pencil and a watch, although he initially stated that 
the pencil was a pen before looking closely.  He followed 
only two steps of a three-step command.  His fund of 
information, insight and judgment were impaired.  Axis I 
diagnoses were anxiety disorder, not otherwise specified by 
history and vascular dementia with delusions, depressed mood 
and behavioral disturbance.  The current rating on the GAF 
scale was 25.  The examiner expressed the opinion that the 
veteran was not competent for VA purposes.  The examiner 
commented that the veteran had a dementia that had gotten 
worse with time and that he had a serious impairment in 
judgment and an inability to function in almost all areas 
independently.  

In an addendum to that examination report dated in September 
1998 the examiner reported that the veteran's symptoms were 
primarily those of dementia.  The veteran was unaware of 
place and date.  He was oriented only as to person.  Memory 
was impaired, he could not understand the concept of 
repeating digits backwards and he had problems with 
repetition.  It was the examiner's opinion that the veteran's 
symptoms of dementia were so severe as to mask any symptoms 
of anxiety.  The examiner further opined that the veteran's 
GAF score of 25 was based on his symptoms of dementia.

The veteran and his daughter testified at a hearing before 
the undersigned member of the Board at the RO in June 2000.  
The daughter stated that the veteran was hospitalized for a 
prostate operation and had a stroke during his time in the 
hospital.  The veteran indicated that he suffered the stroke 
because he was not properly cared for during his hospital 
stay.  The daughter testified that the veteran had rages when 
he would scream at people.  

Clear and Unmistakable Error

The veteran has made assertions of clear and unmistakable 
error in an RO decision of July 1984 that reduced his rating 
from 70 percent to 30 percent.  The Board affirmed that 
decision as well as an earlier decision that had terminated a 
total disability rating based on individual unemployability 
in February 1985.  The veteran has not filed a motion for 
revision of the Board's February 1985 decision on the basis 
of clear and unmistakable error, over which the Board would 
have original jurisdiction, under recently enacted 
legislation.  See 38 U.S.C.A. § 7111.  Specific regulations 
have been adopted pertaining to such claims.  See 38 C.F.R. § 
20.1400 to 20.1411.  The veteran has not asserted such a 
motion at this time, and therefore the 1985 Board decision is 
not before us for review.

Pertinent law provides that previous determinations, which 
are final and binding, will be accepted as correct in the 
absence of clear and unmistakable error.  Where the evidence 
establishes such error, the prior decision will be reversed 
or amended. 38 C.F.R. § 3.105(a).  When the Board affirms a 
decision of a RO, the RO determination "is subsumed by the 
final appellate decision" pursuant to 38 C.F.R. § 20.1104.  
Thus, the RO decision is not reviewable for CUE, because it 
merges with the Board's decision and ceases to have any 
independent effect once the Board has rendered a final 
decision.

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit held 
that section 3.105(a) applies only to RO decisions, and not 
to Board decisions.  In so holding, the Court noted that to 
hold otherwise would permit an inferior tribunal, e.g., a 
regional office, to collaterally review the actions of a 
superior one, i.e., the Board.  Id. at 1526.  Subsequently, 
in Duran v. Brown, 7 Vet. App. 216, 224 (1994), the Court of 
Appeals for Veterans Claims held that an RO decision 
"appealed to and affirmed by the Board" was thus "subsumed by 
the Board's decision," and could not be attacked on CUE 
grounds.  See Donovan v. Gober, 10 Vet. App. 404(1997), aff'd 
sub nom Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 1255 (1999).

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the law, and 
not the evidence, is dispositive with regard to the veteran's 
claim that the July 1984 rating decision was clearly and 
unmistakably erroneous in reducing the rating for the 
veteran's anxiety disorder with features of depression from 
70 percent to 30 percent.

The Board notes that, under 38 C.F.R. § 20.1104, the July 
1984 rating decision (and the October 1994 decision that 
corrected it), were subsumed in the subsequent, final Board 
decision in February 1985, which affirmed the RO's rating 
decision.  Because the July 1984 rating decision was subsumed 
by the February 1985 Board decision, the rating decision is 
not subject to a claim that it involved CUE.  Consequently, 
the veteran's claim that there was clear and unmistakable 
error in the July 1984 rating decision must be terminated.  
See 38 C.F.R. § 20.1104.

Accordingly, as a matter of law, none of the VA decisions 
which preceded the Board's February 1985 decision, and which 
addressed the issue of reduction of the rating for the 
veteran's anxiety disorder with features of depression from 
70 percent to 30 percent, can be challenged on the basis of 
CUE.  

The Board again notes that the veteran's claim of CUE is 
directed toward the RO's July 1984 rating decision, and not 
toward the Board's February 1985 decision.  Thus, the Board 
finds, after a careful review of the entire record, that the 
veteran has not specifically raised a claim of CUE in the 
Board decision.  See Dittrich v. West, 11 Vet.App. 10 (1998) 
(finding no claim of CUE in Board decision presented by 
record, where claim on appeal involved CUE in RO decision).

Increased Rating

During the pendency of the appeal, the schedular criteria for 
evaluation psychiatric disorders, to include anxiety 
disorder, were revised, effective from November 7, 1996.  
Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In this regard, the General Counsel of VA has recently held 
that if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000). 

Under the rating schedule provisions in effect prior to 
November 7, 1996 a 50 percent rating was provided anxiety 
disorder where the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and there were symptoms which resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment.  A 70 percent rating required that the ability to 
establish or maintain effective or favorable relationships 
with people be severely impaired and that there be severe 
impairment of social and industrial adaptability.  A 100 
percent rating was provided where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community and that 
there were totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132 Code 9400 
(1996).  

A 50 percent rating is provided for anxiety disorder 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is provided where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood due to such symptoms as:  suicidal ideation; obsession 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent rating is provided where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.130 Code 9400.

The veteran's disability picture in this case is complicated 
by the onset of vascular dementia which apparently had its 
onset in the late 1980's.  The more severe symptoms reported 
in recent years such as disorientation and memory impairment 
were attributed to dementia rather than to the veteran's 
service connected anxiety disorder.  Before the dementia 
became the predominate feature in the veteran's disability he 
was described as alert and oriented with good memory and 
concentration.  

Considering the disability picture presented by the medical 
evidence accumulated in this case over the last few years in 
relation the criteria in effect prior to November 7, 1996, 
the Board concludes that the veteran's symptoms approximate 
the considerable level of impairment for which a 50 percent 
rating is assignable.  While the veteran's psychiatric 
disorder at that time would clearly interfere to some degree 
with his ability to work, the evidence does not demonstrate 
the severe impairment contemplated in assigning a 70 percent 
rating.  On the contary, the evidence showed that the veteran 
retained the ability to communicate, think abstractly and 
exercise judgment; hence, his industrial impairment cannot be 
said to be severe.  

Considering the veteran's symptomatology under the new rating 
schedule criteria, the Board finds there is likewise no basis 
for assignment of an evaluation in excess of the currently 
assigned 50 percent.  The medical evidence indicates that the 
veteran's symptoms of memory impairment and apparent auditory 
hallucinations as well as his recent impairment in judgment 
and insight are attributable to dementia and, as such, cannot 
be considered in rating his service connected anxiety 
disorder.  The Board acknowledges that the veteran's most 
recent VA examiner assigned an GAF score of 25 [which, 
according to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders represents a level of impairment falling between 
behavior considerably influenced by delusions or 
hallucinations, serious impairment in communication and 
judgement, or inability to function in almost all areas, and 
impairment manifested by some danger hurting self or others, 
failing to maintain minimal personal hygiene, or gross 
impairment in communication.  However, the examiner also 
indicated that score was based on symptoms of dementia and 
that those symptoms were so severe as to mask anxiety 
symptoms.  The symptoms of anxiety manifested before the 
dementia became predominate were such as to approximate no 
more than the criteria for a 50 percent rating.  However, the 
veteran has not demonstrated the more extensive and severe 
symptomatology described in the rating schedule to qualify 
for a 70 percent rating.  

Accordingly, the Board finds no basis for granting a rating 
in excess of 50 percent for the veteran's anxiety disorder 
with depression in this case.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Benefits under 38 U.S.C. 1151

The veteran claim for compensation benefits for residuals of 
a cerebral vascular accident is premised on 38 U.S.C. § 1151.  
At the time the veteran filed his claim in December 1994, 
that section provided that where any veteran suffered an 
injury, or an aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or as a 
result of having submitted to an examination under any law 
administered by the Secretary, and such injury or aggravation 
results in additional disability to such veteran, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991).  That provision was 
subsequently amended; however, those amendments were made 
applicable only to claims filed on or after October 1, 1997.  
The earlier version of section 1151 set forth above is 
applicable to the instant case and will be the only version 
hereafter referred to by the Board in this decision.  See 
Jones v. West, 12 Vet.App. 460 (1999). 

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern:  (1) The 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  (2) Compensation will not be 
payable under 38 U.S.C.A. 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(a), 
(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c).

While hospitalized at a VA facility in July 1992 the veteran 
had a cerebral vascular accident.  He was admitted to the 
hospital for surgery due to prostate cancer.  He had had 
hypertensive vascular disease for many years.  It was 
reported that his neurological examination following surgery 
was normal.  He developed left-sided weakness on the third 
day after surgery.  The evidence does not in any way indicate 
that the surgery or any other treatment administered during 
hospitalization caused the cerebral vascular accident.  While 
the veteran has asserted that the cerebral vascular accident 
resulted from failure to properly monitor his blood pressure 
during his hospitalization, he has presented no medical 
evidence in support of that assertion.  Benefits under 
38 U.S.C.A. § 1151 are provided for disability resulting from 
VA treatment.  While conceivably, disability resulting from 
lack of treatment, at least when there was some affirmative 
duty to treat could also provide a basis for an award of 
section 1551 compensation benefits, no such lack of treatment 
is shown here.  On the contrary, the hospital records show 
that the veteran's blood pressure was monitored on a regular 
basis during his hospital stay.  While fluctuations in his 
blood pressure may have been the cause of his cerebral 
vascular accident, the cerebral vascular accident was merely 
coincident with his hospitalization and is not shown to have 
been caused by any treatment rendered (or lack thereof).  In 
the absence of evidence demonstrating that the veteran 
suffered additional disability as a result of VA 
hospitalization, medical or surgical treatment, there is no 
basis to grant the benefits sought, and the claim must be 
denied.


ORDER

The claim that a July 1984 rating decision that reduced the 
rating for the veteran's anxiety disorder with features of 
depression from 70 percent to 30 percent was clearly and 
mistakably erroneous is denied.  

A rating in excess of 50 percent for anxiety disorder with 
features of depression is denied.  






Compensation benefits under the provisions of 38 U.S.C. 1151 
for residuals of a cerebral vascular accident as a result of 
VA medical treatment are denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

